EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Adams on 4/15/2021.

The application has been amended as follows: 

1. (Currently amended) A method for post-treatment of a chromium finish surface to improve corrosion resistance, comprising 
a) providing a substrate having a chromium finish surface, and at least one intermediate layer between the chromium finish surface and the substrate, wherein the at least one intermediate layer is selected from the group consisting of nickel, nickel alloys, copper and copper alloys, wherein the chromium finish surface is a surface of a trivalent chromium plated layer, obtained by electroplating the substrate having the at least one intermediate layer, in a plating bath, the plating bath comprising chromium (Ill) ions as a main chromium source; 
b) contacting the chromium finish surface with an aqueous solution, comprising
a permanganate, and
and
c) forming a transparent corrosion protection layer onto the chromium finish surface during contacting the chromium surface with the aqueous solution in step b, wherein in step b) an electric potential is applied between the chromium finish surface and an inert counter electrode, wherein the chromium finish surface serves as a cathode and the inert counter electrode serves as an anode.

In claim 7, replace “claim 6” with --claim 1--.
In claim 8, replace “claim 6” with --claim 1--.
In claim 12 replace “claim 1” with --claim 9--.
Cancel claim 6.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the inclusion of an electric potential being applied during step b) overcomes prior art that does the coating process with no applied potential. The closest art is US 3,963,582 of Fedrowitz which discloses using a permanganate solution which contains a hydroxide.
Other pertinent art is US 9,441,306 of Pfirrmann et al which discloses the aqueous solution but does not contain permanganate and does not suggest why one of ordinary skill in the art would add it to the known type of solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN

Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794